Appeal from an order of the Family Court, Kings County, dated October 12, 1977, which, upon a determination after a fact-finding hearing that appellant had committed acts which, if committed by an adult, would constitute certain crimes, adjudicated him a juvenile delinquent and placed him with the Division for Youth for a period of three years, pursuant to a restrictive placement. Order affirmed, without costs or disbursements. The Family Court should have made specific written findings of fact as to each of the considerations set forth in subdivision 2 of section 753-a of the Family Court Act (see Matter of Kenneth S., 59 AD2d 744). However, on the facts in the record, we find that the Family Court’s disposition was supported by a preponderance of the evidence. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.